DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 12/03/2020 has been entered. The claims 1-21 have been amended. The claims 1-21 are pending in the current application. 

 Response to Arguments
Applicant’s arguments with respect to the amended claim 1 and similar claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, 12, 14, 15 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matoba et al. US-PGPUB No. 2016/0048732 (hereinafter Matoba).  

Matoba teaches a method to control a virtual reality display unit, the method comprising: 
first tracking an environment of a space surrounding the virtual reality display unit (Matoba teaches at Paragraph 0037 that the endpoint device 120 acquires an image of the marker 110 using the camera function); 
identifying a plurality of real-world objects in the environment (Matoba teaches at Paragraph 0045-0046 that the image processing unit 122 also detects the symbolic elements of the marker 110 in the extracted image of the marker 110….the marker 110 can be detected by identifying the corresponding symbolic elements in a pre-established database of symbolic elements….the image processing unit 122 functions as a marker identifying means…the image captured by the imaging acquiring unit 121 can be analyzed and multiple markers 110 identified); 
forming a plurality of virtual objects corresponding to the plurality of real-world objects, each of the plurality of virtual objects corresponding to respective individual identification label among a plurality of individual identification labels (
Matoba teaches at FIG. 9 and FIG. 13 that the virtual objects correspond to the real-world objects. Matoba teaches at Paragraph 0063 that additional information is information displayed as an object in an information presenting image displayed on the endpoint device 120 and at Paragraph 0122 forming a plurality of virtual objects 302 corresponding to the markers 110, each of the plurality of virtual objects 302 corresponding to respective individual identification label (name) among a plurality of identification labels (names). 
Matoba teaches at FIGS. 16(a)-16(b) and Paragraph 0123 forming a plurality of virtual objects 302 corresponding to respective individual identification labels (names) wherein the virtual objects 302 belonging to the same group as the designated marker 110a are identified…..objects 302 for each marker 110 are then displayed in the information presenting image. 
Matoba teaches at Paragraph 0063 that additional information is information displayed as an object in an information presenting image displayed on the endpoint device 120 and at Paragraph 0078 that the information can be held in the memory unit 124 of the endpoint device 120 and at Paragraph 0118 that additional information of each marker 110 stored in the marker information storage unit 132 and at Paragraph 0145 that the additional information and related information on markers 110 have been classified into groups and stored and at Paragraph 0099 that the first object 301, the second object 302 and the third object 303 have different geometric shapes and at Paragraph 0083 that the two objects 302 and 303 rendered using thick lines indicate objects including additional information with a high degree of importance. 
Matoba teaches at Paragraph 0063 that the additional information may be the name and attributes of the location or facility including the marker 110, the name and attributes of products arranged in the location including the marker 110 and Paragraph 0099 that the additional information pertaining to the markers are displayed within a first object 301, a second object 302 and a third object 303. 
Matoba teaches at FIGS. 15a-b and Paragraph 0115 that the numbers in the objects 301 and 302 indicate the order of inspection. 
Matoba teaches at Paragraph 0112 that the information presenting image is an image in which objects 301 and 302 based on additional information for markers 110 have been synthesized with a map or floor plan of the area including the markers 110 and at FIG. 16(b) and Paragraph 0122 forming a plurality of virtual objects 302 corresponding to the markers 110, each of the plurality of virtual objects 302 corresponding to respective individual identification label (name) among a plurality of identification labels (names)); 
classifying the plurality of virtual objects and the plurality of individual identification labels into an object-library (
Matoba teaches at FIGS. 16(a)-16(b) classifying the plurality of virtual objects 302 and their associated names into Group A and Group B (object-classification-group) along with the plurality of individual identification labels/names associated with the objects 302 in the Group A or Group B. 
Matoba teaches at FIG. 9 and FIG. 13 that the virtual objects correspond to the real-world objects. Matoba teaches at Paragraph 0063 that additional information is information displayed as an object in an information presenting image displayed on the endpoint device 120 and at Paragraph 0078 that the information can be held in the memory unit 124 of the endpoint device 120 and at Paragraph 0118 that the additional information of each marker 110 stored in the marker information storage unit 132 and at Paragraph 0145 that the additional information and related information on markers 110 have been classified into groups and stored and at Paragraph 0099 that the first object 301, the second object 302 and the third object 303 have different geometric shapes and at Paragraph 0083 that the two objects 302 and 303 rendered using thick lines indicate objects including additional information with a high degree of importance. 
Matoba teaches at FIG. 9 and Paragraph 0057 the display control unit 126 generates information presenting images including additional information on markers 110 and displays the generated information presenting images (virtual images) on the display unit 127 ….information presenting images (virtual objects) include objects based on additional information (name) on other markers 110 related to the marker 110 identified by the image processing unit 122 on the objects displayed on the information presenting image. 
Matoba teaches at Paragraph 0119 and FIGS. 16(a)-16(b) and 17(a)-17(b) that the objects 302 in the Group A are displayed on the display unit 127 and the objects 302 are classified corresponding to the markers 110b in Group A or Group B. 
Matoba teaches at Paragraph 0106 that information on the geometric elements and symbolic elements of the markers is included in the definition information and Matoba teaches at Paragraph 0062-0063 that the marker information storage unit 132 is a database for storing definition information and additional information for each marker 110 and additional information is information displayed as an object in an information presenting image displayed on the endpoint device 120. The additional information may be the name and attributes of the location or facility including the marker 110); 
marking a number of the plurality of virtual objects by linking a respective individual relevance-marker among a plurality of individual relevance-markers with each of the plurality of virtual objects (
Matoba teaches at FIGS. 16(a)-16(b) that marking the virtual objects 302 in Group A or Group B with names/objects by linking a respective individual relevance-marker with each of the virtual objects 302 in Group A or Group B depending upon the object-markers 110b that are relevant to the object-marker 110a. 
Matoba teaches at Paragraph 0071 that when marker A-1 is the designated marker 110a, markers A-2, A-3 and A-4 belonging to the same group (Group A) as marker A-1 are related markers 110b in Group A whose parent is marker A. 
Matoba teaches at Paragraph 0093 that the operator of the endpoint device 120 first selects or designates an appropriate marker 110 in the imaging range of the image acquiring unit 121 and at Paragraph 0110 that the operator of the endpoint device 120 references additional information from the list of markers 110 displayed on the display unit 107 and selects the desired marker 110.
Matoba teaches at FIGS. 15A-15B and 16(a)-16(b) and Paragraph 0123 marking the number of virtual objects 302 with the additional information (name or importance or inspection order displayed as an object---Paragraph 0063) by linking a respective individual relevance-marker 110 such that the markers 110 belonging to the same group as the designated marker 110a are identified as related markers 110b…..each marker 110 and objects 301 and 302 (the virtual objects) for each marker 110 are then displayed in the information presenting image. 
Matoba teaches at FIGS. 16(a)-16(b) classifying the plurality of virtual objects 302 into Group A and Group B (object-classification-group) along with the plurality of individual identification labels/names associated with the objects 302 in the Group A or Group B. 
Matoba teaches at FIG. 9 and FIG. 13 that the virtual objects correspond to the real-world objects. Matoba teaches at Paragraph 0063 that additional information is information displayed as an object in an information presenting image displayed on the endpoint device 120 and at Paragraph 0078 that the information can be held in the memory unit 124 of the endpoint device 120 and at Paragraph 0118 that the additional information of each marker 110 stored in the marker information storage unit 132 and at Paragraph 0145 that the additional information and related information on markers 110 have been classified into groups and stored and at Paragraph 0099 that the first object 301, the second object 302 and the third object 303 have different geometric shapes and at Paragraph 0083 that the two objects 302 and 303 rendered using thick lines indicate objects including additional information with a high degree of importance. 
Matoba teaches at Paragraph 0088 that the degree of importance column is used to register a degree-of-importance value established based on the additional information of each marker 110 and at Paragraph 0091 that when the threshold value is set at 27, the objects for three markers are displayed on the information presenting image…the threshold value for displaying objects for markers 110 outside of the imaging range of the image acquiring unit 121 can be established using the degree-of-importance value rather than the display order specifying value and at Paragraph 0096 that the endpoint device 120 determines the display priority for objects on the basis of the additional information and related information on each marker 110…the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority); and 
causing the virtual reality display unit to display at least one of the plurality of virtual objects of the object-library depending on the plurality of respective relevance-markers (
Matoba teaches at FIGS. 16(a)-16(b) causing the virtual display unit to display the virtual objects 302 in the Object- Group A or the Object-Group B depending on the plurality of respective relevant markers 110b in Group A or Group B relevant to the object marker 110a. 
Matoba teaches that causing the displaying of the at least one of the plurality of virtual objects 302 of the Group A or Group B (object library) depending upon the relevance markers 110b relating to the designated marker 110a. 
Matoba teaches at Paragraph 0096 that the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of determining whether the environment has been tracked and searching the object-library for a first virtual object among the plurality of virtual objects in response to determining the environment has been tracked. 
Matoba further teaches the claim limitation of determining whether the environment has been tracked and searching the object-library for a first virtual object among the plurality of virtual objects in response to determining the environment has been tracked (Matoba teaches at Paragraph 0107 that the priority specifying value of each marker 110 changes because of the position relationship between the endpoint device 120 and each marker 110 changes and the objects to be displayed and the display target of each object are updated on the basis of the changed priority specifying values…the display of objects differs on the basis of the display priority. 
Matoba teaches at FIG. 9 and Paragraph 0082 that the real-world environment in which the object related to the designated marker 110a has been tracked by the image acquiring unit 121 of the endpoint device 120 and searching the object-library for a first virtual object 301 in response to determining the real-world object corresponding to the designated marker 110a has been tracked). 

Re Claim 4: 

Matoba further teaches the claim limitation that searching the object-library for a stored relevance-marker of the first virtual object in response to the searching the object-library for the first virtual object being successful, and second tracking a first real-world object among the plurality of real-world objects at a position of the first virtual object and linking the first virtual object with the stored relevance-marker (Matoba teaches at FIG. 9 and Paragraph 0082 that the real-world environment in which the object related to the designated marker 110a has been tracked by the image acquiring unit 121 of the endpoint device 120 and searching the object-library for a first virtual object 301/302 in response to determining the real-world object corresponding to the designated marker 110a has been tracked. 
Matoba teaches searching the Object Group A or the Object Group B for a stored relevance marker 110b of the first virtual object 302 in response to the searching the Group A or the Group B for the virtual object 302 being successful and tracking a real-world object at FIG. 9 at a position of the first virtual object 302 and linking the first virtual object 302 with the stored relevant marker 110b. 
Matoba teaches at Paragraph 0096 that the display control unit 126 determines the display priority for objects on the basis of the additional information and related information on each marker 11. 
Matoba teaches at Paragraph 0087 that the orientation relative to endpoint device column is used to register the angle of the direction extending from the endpoint device 120 to each marker 110 relative to the imaging direction of the image acquiring unit 121 of the endpoint device 120….When the angle relative to the imaging direction is smaller, the marker 110 is closer to the front of the image acquiring unit 121. This is used to calculate the display priority when taking into account the likelihood of the user of the endpoint device 120 targeting the marker with the image acquiring unit 121 and at Paragraph 0090 when more than one object overlap in the information presenting image, the object with the smaller display order specifying value is given priority). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that second tracking the environment of the space after the first tracking, wherein the second tracking tracks the environment based on at least one of a different position of the virtual reality display unit in the space or a different angle of view of the virtual reality display unit, and the second tracking includes checking whether geometry of the plurality of virtual objects matches geometry of the plurality of real-world objects or the method further comprises identifying a further plurality of real-world objects in the environment based on the second tracking, and forming a further plurality of virtual objects, each of the further plurality of virtual objects corresponding to a respective individual identification label among a further plurality of individual identification labels.
Matoba further teaches the claim limitation that second tracking the environment of the space after the first tracking, wherein the second tracking tracks the environment based on at least one of a different position of the virtual reality display unit in the space or a different angle Matoba teaches at Paragraph 0087 that the orientation relative to endpoint device column is used to register the angle of the direction extending from the endpoint device 120 to each marker 110 relative to the imaging direction of the image acquiring unit 121 of the endpoint device 120….When the angle relative to the imaging direction is smaller, the marker 110 is closer to the front of the image acquiring unit 121. This is used to calculate the display priority when taking into account the likelihood of the user of the endpoint device 120 targeting the marker with the image acquiring unit 121 and at Paragraph 0090 when more than one object overlap in the information presenting image, the object with the smaller display order specifying value is given priority. 
Matoba teaches at Paragraph 0123 that markers 110 in different groups could also be displayed in the information presenting image based on the attributes of the user of the endpoint device 120. Matoba teaches at Paragraph 0107 that the priority specifying value of each marker 110 changes because of the position relationship between the endpoint device 120 and each marker 110 changes and the objects to be displayed and the display target of each object are updated on the basis of the changed priority specifying values…the display of objects differs on the basis of the display priority), and the second tracking includes checking whether geometry of the plurality of virtual objects matches geometry of the plurality of real-world objects or the method further comprises identifying a further plurality of real-world objects in the environment based on the second tracking, and forming a further plurality of virtual objects, each of the further plurality of virtual objects corresponding to a respective individual identification label among a further plurality of individual identification labels (
Matoba teaches at Paragraph 0087 that the orientation relative to endpoint device column is used to register the angle of the direction extending from the endpoint device 120 to each marker 110 relative to the imaging direction of the image acquiring unit 121 of the endpoint device 120….When the angle relative to the imaging direction is smaller, the marker 110 is closer to the front of the image acquiring unit 121. This is used to calculate the display priority when taking into account the likelihood of the user of the endpoint device 120 targeting the marker with the image acquiring unit 121 and at Paragraph 0090 when more than one object overlap in the information presenting image, the object with the smaller display order specifying value is given priority. 
Matoba teaches at Paragraph 0123 that markers 110 in different groups could also be displayed in the information presenting image based on the attributes of the user of the endpoint device 120. Matoba teaches at Paragraph 0107 that the priority specifying value of each marker 110 changes because of the position relationship between the endpoint device 120 and each marker 110 changes and the objects to be displayed and the display target of each object are updated on the basis of the changed priority specifying values…the display of objects differs on the basis of the display priority). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the marking is performed by a user of the virtual reality display unit and wherein the marking includes at least one of: outputting a first virtual object among the plurality of virtual objects as an item of the object-library, or causing the virtual reality display unit to display the first virtual object in a position corresponding to a position of a first real-world object among the plurality of the real-world objects corresponding to the first virtual object, or as a picture of the first real-world object or an artificial object. 
Matoba teaches that causing the displaying of the at least one of the plurality of virtual objects 302 of the Group A or Group B (object library) depending upon the relevance markers 110b relating to the designated marker 110a. 
Matoba teaches at Paragraph 0096 that the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority).

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the marking comprises at least one of: first marking including causing the virtual reality display unit to display the plurality of virtual objects to be marked; or second marking including marking the number of the plurality of virtual objects prior to causing the virtual reality display unit to display the plurality of virtual objects. 
Matoba further teaches the claim limitation that the marking comprises at least one of: first marking including causing the virtual reality display unit to display the plurality of virtual objects to be marked; or second marking including marking the number of the plurality of virtual Matoba teaches at Paragraph 0093 that the operator of the endpoint device 120 first selects or designates an appropriate marker 110 in the imaging range of the image acquiring unit 121 and at Paragraph 0110 that the operator of the endpoint device 120 references additional information from the list of markers 110 displayed on the display unit 107 and selects the desired marker 110.
Matoba teaches that causing the displaying of the at least one of the plurality of virtual objects 302 of the Group A or Group B (object library) depending upon the relevance markers 110b relating to the designated marker 110a. 
Matoba teaches at Paragraph 0096 that the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority).
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the marking marks the number of the plurality of virtual objects by eye tracking, touching, using an input device, using a gesture or using a verbal commands. 
Matoba further teaches the claim limitation that the marking marks the number of the plurality of virtual objects by eye tracking, touching, using an input device, using a gesture or using a verbal commands (
Matoba teaches at Paragraph 0093 that the operator of the endpoint device 120 first selects or designates an appropriate marker 110 in the imaging range of the image acquiring unit 121 and at Paragraph 0110 that the operator of the endpoint device 120 references additional information from the list of markers 110 displayed on the display unit 107 and selects the desired marker 110.
Matoba teaches at Paragraph 0109 that an image related to marker A-1 is acquired b the image acquiring unit 121 of the endpoint device 120 and this is established as the designated marker 110. Matoba teaches that causing the displaying of the at least one of the plurality of virtual objects 302 of the Group A or Group B (object library) depending upon the relevance markers 110b relating to the designated marker 110a. 
Matoba teaches at Paragraph 0096 that the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority).

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each of the plurality of individual relevance-markers includes more than two possible states, and a relevance of each of the plurality of virtual objects being directly derivable based on a corresponding relevance-marker among the plurality of individual relevance-markers.
Matoba further teaches the claim limitation that each of the plurality of individual relevance-markers includes more than two possible states, and a relevance of each of the plurality of virtual objects being directly derivable based on a corresponding relevance-marker among the plurality of individual relevance-markers (Matoba teaches at FIGS. 15A-15B and 16(a)-16(b) that each of the relevance markers has two states as shown to dotted lines or solid lines to indicate that the objects belonging to Group A or Group B and a relevance of each of the virtual objects 302 being directly derivable based on the marker 110. 
Matoba teaches at Paragraph 0123 marking the number of virtual objects 302 with the additional information (name or importance or inspection order displayed as an object---Paragraph 0063) by linking a respective individual relevance-marker 110 such that the markers 110 belonging to the same group as the designated marker 110 are identified as related markers 110b…..each marker 110 and objects 301 and 302 (the virtual objects) for each marker 110 are then displayed in the information presenting image). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that causing the virtual reality display unit to display an additional virtual object together with the at least one virtual object and the additional virtual object not corresponding to any of the plurality of real-world objects.
Matoba further teaches the claim limitation that causing the virtual reality display unit to display an additional virtual object together with the at least one virtual object and the additional virtual object not corresponding to any of the plurality of real-world objects (Matoba teaches at FIG. 9 and Paragraph 0082 causing the display unit to display the additional virtual object 303 as a thought bubble with the at least one virtual object 302 and the additional virtual object 303 not corresponding to any of the plurality of real-world objects). 
Re Claim 12: 
The claim 12 is in parallel with the claim 1 in a form of an apparatus claim. The claim 12 is subject to the same rationale of rejection as the claim 1. The claim 12 further recites a device to control a virtual reality display unit, comprising processing circuitry configured to [perform 

Re Claim 14: 
The claim 13 recites a non-transitory computer readable medium storing a computer program, directly loadable into a memory, including program elements that, when executed by processing circuitry, cause the processing circuitry to perform the method of claim 1. 
However, Matoba further teaches the claim limitation that a non-transitory computer readable medium storing a computer program, directly loadable into a memory, including program elements that, when executed by processing circuitry, cause the processing circuitry to perform the method of claim 1 (Matoba Paragraph 0146).  

Re Claim 15: 
The claim 15 recites a non-transitory computer-readable medium storing program elements, readable and executable by processing circuitry, that cause the processing circuitry to perform the method of claim 1 when the program elements are executed by the processing circuitry. 
However, Matoba further teaches the claim limitation a non-transitory computer-readable medium storing program elements, readable and executable by processing circuitry, that cause the processing circuitry to perform the method of claim 1 when the program elements are executed by the processing circuitry (Matoba Paragraph 0146).  
Re Claim 19: 

Matoba further teaches the claim limitation that the marking is performed according to a selection between the first marking and the second marking (Matoba teaches at Paragraph 0093 that the operator of the endpoint device 120 first selects or designates an appropriate marker 110 in the imaging range of the image acquiring unit 121 and at Paragraph 0110 that the operator of the endpoint device 120 references additional information from the list of markers 110 displayed on the display unit 107 and selects the desired marker 110.
Matoba teaches at Paragraph 0087 that the orientation relative to endpoint device column is used to register the angle of the direction extending from the endpoint device 120 to each marker 110 relative to the imaging direction of the image acquiring unit 121 of the endpoint device 120….When the angle relative to the imaging direction is smaller, the marker 110 is closer to the front of the image acquiring unit 121. This is used to calculate the display priority when taking into account the likelihood of the user of the endpoint device 120 targeting the marker with the image acquiring unit 121 and at Paragraph 0090 when more than one object overlap in the information presenting image, the object with the smaller display order specifying value is given priority. 
Matoba teaches that causing the displaying of the at least one of the plurality of virtual objects 302 of the Group A or Group B (object library) depending upon the relevance markers 110b relating to the designated marker 110a. 
Matoba teaches at Paragraph 0096 that the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority).
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that causing causes the virtual reality unit to display the at least one virtual object in a particular shape or not at all in dependence of a relevance of the at least one virtual object. 
Matoba further teaches the claim limitation that causing causes the virtual reality unit to display the at least one virtual object in a particular shape or not at all in dependence of a relevance of the at least one virtual object (Matoba teaches at FIGS. 16(a)-16(b) and at Paragraph 0099 that the first object 301, the second object 302 and the third object 303 have different geometric shapes and at FIG. 9 and Paragraph 0082 that the thought bubble 303 is displayed not at all in dependence of a relevance of the at least one virtual object).
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 20 except additional claim limitation that the at least one virtual object is not shown if the relevance is less than a value; the at least one virtual object is shown with a particular texture if the relevance is between a first range of values or the at least one virtual object is shown as an image of a corresponding real-world object among the plurality of real-world objects if the relevance is between a second range of values. 
Matoba further teaches the claim limitation that the at least one virtual object is not shown if the relevance is less than a value; the at least one virtual object is shown with a particular texture if the relevance is between a first range of values or the at least one virtual 
Matoba teaches at Paragraph 0107 that the priority specifying value of each marker 110 changes because of the position relationship between the endpoint device 120 and each marker 110 changes and the objects to be displayed and the display target of each object are updated on the basis of the changed priority specifying values…the display of objects differs on the basis of the display priority. 
Matoba teaches at Paragraph 0088 that the degree of importance column is used to register a degree-of-importance value established based on the additional information of each marker 110 and at Paragraph 0091 that when the threshold value is set at 27, the objects for three markers are displayed on the information presenting image…the threshold value for displaying objects for markers 110 outside of the imaging range of the image acquiring unit 121 can be established using the degree-of-importance value rather than the display order specifying value and at Paragraph 0096 that the endpoint device 120 determines the display priority for objects on the basis of the additional information and related information on each marker 110…the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority);
Claims 2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matoba et al. US-PGPUB No. 2016/0048732 (hereinafter Matoba) in view of Grossinger et al. US-PGPUB No. 2020/0105005 (hereinafter Grossinger). 
Re Claim 2: 

However, Grossinger teaches the claim limitation that the first tracking tracks the environment by performing a scan with a default overlay grid of a light pattern (Grossinger teaches at FIG. 9 and Paragraph 0088 that a projected grid light pattern 904a including junction 942a is projected onto an object 902. Grossinger teaches at FIG. 15 and Paragraph 0130 reducing grid light pattern density to reduce power consumption and a dense pattern 1502 is projected on a scene at time T1 and at time t2 a sparse pattern is projected onto the scene).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have projected a grid light pattern onto the scene such that the portions of the scene may be sampled for changes by projecting a sparse pattern…to detect reflections of the sparse pattern that indicate movement (Grossinger Paragraph 0129). One of the ordinary skill in the art would have been motivated to have detected the motion by the sparse pattern such that the size of the object may be determined by generating a bounding box of the object (Grossinger Paragraph 0130). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the default overlay grid is an infrared grid projected over the environment.
However, Grossinger teaches the claim limitation that the default overlay grid is an infrared grid projected over the environment (Grossinger teaches at FIG. 9 and Paragraph 0088 that a projected grid light pattern 904a including junction 942a is projected onto an object 902. Grossinger teaches at FIG. 15 and Paragraph 0130 reducing grid light pattern density to reduce power consumption and a dense pattern 1502 is projected on a scene at time T1 and at time t2 a sparse pattern is projected onto the scene).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have projected a grid light pattern onto the scene such that the portions of the scene may be sampled for changes by projecting a sparse pattern…to detect reflections of the sparse pattern that indicate movement (Grossinger Paragraph 0129). One of the ordinary skill in the art would have been motivated to have detected the motion by the sparse pattern such that the size of the object may be determined by generating a bounding box of the object (Grossinger Paragraph 0130)
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the identifying identifies the plurality of real-world objects using the default overlay grid. 
However, Grossinger teaches the claim limitation that the identifying identifies the plurality of real-world objects using the default overlay grid (Grossinger teaches at FIG. 9 and Paragraph 0088 that a projected grid light pattern 904a including junction 942a is projected onto an object 902. Grossinger teaches at FIG. 15 and Paragraph 0130 reducing grid light pattern density to reduce power consumption and a dense pattern 1502 is projected on a scene at time T1 and at time t2 a sparse pattern is projected onto the scene).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have projected a grid light pattern onto the scene such that the portions of the scene may be sampled for changes by projecting a sparse pattern…to detect reflections of 

Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that searching the object-library for a first virtual object among the plurality of virtual objects; searching the object-library for a stored relevance-marker of the first virtual object in response to the searching for the first virtual object being successful, and second tracking a first real-world object among the plurality of real-world objects at a position of the first virtual object and linking the first virtual object with the stored relevance-marker.
Matoba further teaches the claim limitation that searching the object-library for a first virtual object among the plurality of virtual objects; searching the object-library for a stored relevance-marker of the first virtual object in response to the searching for the first virtual object being successful, and second tracking a first real-world object among the plurality of real-world objects at a position of the first virtual object and linking the first virtual object with the stored relevance-marker (Matoba teaches at FIGS. 16(a)-16(b) and Paragraph 0123 forming a plurality of virtual objects 302 corresponding to respective individual identification labels (names) wherein the virtual objects 302 belonging to the same group as the designated marker 110a are identified…..objects 302 for each marker 110 are then displayed in the information presenting image. 
Matoba teaches at Paragraph 0063 that additional information is information displayed as an object in an information presenting image displayed on the endpoint device 120 and at Paragraph 0078 that the information can be held in the memory unit 124 of the endpoint device 120 and at Paragraph 0118 that additional information of each marker 110 stored in the marker information storage unit 132 and at Paragraph 0145 that the additional information and related information on markers 110 have been classified into groups and stored and at Paragraph 0099 that the first object 301, the second object 302 and the third object 303 have different geometric shapes and at Paragraph 0083 that the two objects 302 and 303 rendered using thick lines indicate objects including additional information with a high degree of importance).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matoba et al. US-PGPUB No. 2016/0048732 (hereinafter Matoba) in view of Skidmore US-PGPUB No. 2019/0244431 (hereinafter Skidmore based on the provisional application 62/627,965’s filing date). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the causing causes the virtual reality display unit to display the at least one virtual object as at least one real-time video stream and the at least one real-time video stream being registered to at least one corresponding real-world object among the plurality of real-world objects. 
Skidmore-provisional further teaches the claim limitation that the causing causes the virtual reality display unit to display the at least one virtual object as at least one real-time video stream and the at least one real-time video stream being registered to at least one corresponding Skidmore-provisional teaches at Page 20-second paragraph that some augmentations are animations superimposed on the real world image. For example, an augmentation may be scaled 3D model or animation that is played based on some event). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the virtual objects in dependence of the respective relevance/significance with the AR labels for classification of the virtual objects. One of the ordinary skill in the art would have been motivated to have associated the AR labels with the respective virtual objects. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matoba et al. US-PGPUB No. 2016/0048732 (hereinafter Matoba) in view of Price et al. US-PGPUB No. 2020/0035024 (hereinafter Price ‘024). 
Re Claim 13: 
The claim 13 recites a virtual reality display unit, comprising the device of claim 12, wherein the device is in a housing of the virtual reality display unit.
However, Price ‘024 further teaches the claim limitation of a virtual reality display unit (e.g., HMD of Paragraph 0024), comprising the device of claim 12, wherein the device is in a housing of the virtual reality display unit (Price ‘024 teaches at FIG. 12 that the device (e.g., storage 1210) is housed within the HMD 1200C). 
It would have been obvious to have implemented Matoba’s endpoint device (the mobile phone) in the form of HMD. One of the ordinary skill in the art would have been motivated to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613